Citation Nr: 0912579	
Decision Date: 04/03/09    Archive Date: 04/10/09	

DOCKET NO.  98-08 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 4, 
1995, for the award of service connection for a chronic 
acquired psychiatric disability.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for schizo-affective disorder.  

3.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant had six weeks of active service from January 5, 
1988, to February 18, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Los 
Angeles, California.  A review of the record shows that 
service connection for a schizo-affective disorder was 
granted by Hearing Officer Decision dated in November 1997.  
A 50 percent disability rating was assigned, effective 
December 4, 1995, the date of receipt of a communication from 
an attorney representing the appellant at the time.  

The Board notes that in appealing the effective date of the 
award of service connection, in a July 2001 statement, the 
appellant's then representative, in asking for an earlier 
effective date, claimed that a December 1988 rating decision 
essentially constituted clear and unmistakable error (CUE).  
The matter of CUE has not been addressed by the RO and is 
referred back to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in December 1988 
denied a claim of service connection for a chronic acquired 
psychiatric disorder.  A timely appeal did not ensue 
notification to the appellant made the following month.  

2.  The appellant next filed a written document received on 
December 4, 1995, indicating an intent to reopen a claim for 
service connection for a chronic acquired psychiatric 
disorder.  This served as the basis for reopening and 
granting his claim.  

3.  Prior to September 8, 2008, the service-connected 
psychiatric disorder was manifested by mild, moderate and 
considerable occupational and social impairment, without 
evidence of symptoms such as suicidal ideation, impaired 
impulse control, spatial disorientation, obsessional rituals, 
difficulty with speech, or near-continuous panic or 
depression; severe occupational or social impairment; or 
deficiencies in most areas of work, family relations, 
judgment, thinking, or mood.    

4.  At the time of psychiatric examination by VA on 
September 8, 2008, the service-connected psychiatric disorder 
was manifested by deficiencies in work, family relations, 
mood, thinking, and judgment.  

5.  Total social impairment; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability are not shown.  

6.  The appellant has not been able to work because of the 
severity of his service-connected psychiatric disability 
since September 8, 2008.    


CONCLUSIONS OF LAW

1.  The rating decision dated in December 1988 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  

2.  The criteria for entitlement to an effective date earlier 
than December 4, 1995, for an award of service connection for 
a chronic acquired psychiatric disorder have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2008).  

3.  The criteria for an initial rating in excess of 
50 percent for a chronic acquired psychiatric disorder prior 
to September 8, 2008, are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2008); 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9432 
(2008).  

4.  The criteria for a 70 percent rating but not more for the 
service-connected psychiatric disorder since September 8, 
2008 are met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9432 (2008).  

5.  The criteria for TDIU are met from September 8, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The claim for entitlement to TDIU has been considered with 
respect to the VCAA.  Given the favorable outcome noted 
below, no conceivable prejudice to the Veteran could result 
from the adjudication with regard to this issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With regard to the claim for an increased rating, the Board 
acknowledges a recent decision from the United States Court 
of Appeals for Veterans Claims (Court) that provided guidance 
on the content of the notice that is required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claims 
involving increased compensation benefits.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Vazquez-Flores, 
however, was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this 
matter, involving an appeal of the initial rating assigned 
following a grant of service connection.  Moreover, the Court 
has held that in the claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

With regard to the effective date issue in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  In this case, notice was not provided before service 
connection was granted because the VCAA did not come into 
play until 2000.  However, there are no issues of fact in 
dispute which must be resolved to decide the case.  Rather, 
the case involves a review of the documents and statements of 
record to determine whether the legal standard for an earlier 
filed claim has been met.  This case ultimately involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC-5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

With regard to assistance, the file contains all records 
relevant to the claims on appeal.  The appellant has not 
alleged the existence of any documents which could establish 
an earlier effective date of award.  Any additional treatment 
records would not provide a basis to grant this claim.  See 
38 C.F.R. §§ 3.155, 3.157.  The Veteran was afforded VA 
examinations in 1996, 1998, 2000, 205, and 2008 in order to 
obtain evidence as to the nature and severity of the service-
connected psychiatric disability including whether the 
disability causes unemployability.  Regarding the effective 
date issue, the issue is not concerned with the etiology of a 
disease, but, rather, the legal issue of when an application 
to reopen a claim for service connection benefits was filed 
with VA after a final RO decision.  Accordingly, VA has no 
further duty to assist the appellant in the development of 
its claim.  

II.  Earlier Effective Date

The method for determining the effective date of an award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, which will not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, a claim that has been denied either by the Board or 
that stems from a timely appealed RO rating decision becomes 
final and may only be reopened with the presentation of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Upon reopening, the former disposition of the claim may be 
reviewed, but the effective date for benefits awarded after 
the successful reopening of a previously final disallowance 
of a claim is the later of the date of receipt of the 
application to reopen or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  See Melton v. 
West, 13 Vet. App. 442 (2000).  In essence, when a claim to 
reopen is successful and benefits are awarded upon 
readjudication, the effective date is the date the claim is 
reopened.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

There are two statutory exceptions to the finality rule.  
First, a claimant may seek to establish that a decision never 
became final under 38 U.S.C.A. § 5108 and, secondly, a 
claimant may attack a decision collaterally by establishing 
that a final decision is subject to revision based upon clear 
and unmistakable error (CUE) pursuant to 38 U.S.C.A. §§ 5109A 
(RO) and/or 7111 (Board).  See Cook v. Principi, 258 F. 3d 
1311 (Fed. Cir. 2001).  

Initially, an exception to finality exists where previously 
unconsidered service medical records in existence at the time 
of the previous final decision are associated with the claims 
folder.  38 C.F.R. § 3.156(c).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, See Rodriguez  v. West, 189 
F. 3d 1351 (Fed. Cir. 1999), and must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34 (1998).  

Although a claimant need not identify the benefit sought with 
"specificity," See Servello v. Derwinski, 3 Vet. App. 196 
(1992), some intent on the part of the appellant to seek 
benefits must be demonstrated.  See Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. 
App. 352, 356 (1995) (noting that while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  

In pertinent part, the Veteran initially filed a claim of 
service connection for a psychiatric disorder in 
February 1988.  

By letter dated in March 1988, he was told that he would be 
scheduled for an examination.  He was specifically informed 
that if he failed to report for the examination, the claim 
"may be disallowed..."

For whatever reason, he failed to report for an examination 
scheduled for him in November 1988.  Rating decision in 
December 1988 resulted in a denial of the claim.  By 
communication dated in January 1989, the Veteran was told 
that his claim could not be granted because an individual had 
to undergo an examination on request, and he failed to report 
for a scheduled examination.  He was informed that no further 
action would be taken unless VA received a notification of 
his willingness to report for an examination.  He was told 
that if he did so, an examination would be rescheduled and 
the claim would be reconsidered when the examination was 
completed.  

As the Veteran did not initiate an appeal with this decision 
within one year of the RO's notice, that claim became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.  

The record does not reflect an intent to file his service 
connection claim thereafter until receipt of the statement 
dated in November 1995 from the appellant that was received 
on December 4, 1995.  

Accordingly, the Board finds that the appellant does not meet 
the criteria for establishing an effective date prior to 
December 4, 1995, for the award of service connection for a 
chronic acquired psychiatric disorder.  As noted above, 
should the 

appellant wish to claim clear and unmistakable error in the 
1988 rating decision, he should submit a statement with some 
degree of specificity as to exactly what the alleged error is 
and provide reasons as to why the result would have been 
manifestly different but for the alleged error.  Allen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 
40, 44 (1993); review en banc denied, 6 Vet. App. 162 (1994).  

III.  Increased Rating

Disability ratings are based on the average impairment in 
earning capacity resulting from a particular disability, and 
are determined by comparing symptoms shown with the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  

In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable, based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130). 

Before November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders, provides a 100 percent rating when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrably unable to obtain or 
retain employment.  A 70 percent rating is assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400 to 9411 (1996).  

Before November 7, 1996, the General Rating Formula for 
Psychotic Disorders, provides a 100 percent evaluation for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent evaluation is 
warranted with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  A 
50 percent evaluation is warranted with considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132 (1996).  

On and after November 7, 1996, the Schedule was revised and 
provides one General Rating Formula for Mental Disorders.  
The rating formula provides a 100 percent rating when there 
is total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent in ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood, and this is 
essentially in accord with the criteria presented in the 
Rating Schedule.  See Bowling v. Principi, 15 Vet. App. 1, 
11-14 (2001).  

The Global Assessment of Functioning (GAF) rating is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Richards v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders, (4th Edition, 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC-10-95.  

A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or coworkers).  

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

As noted above, the applicable rating criteria for mental 
disorders were amended effective November 7, 1996.  See 61 
Fed. Reg. 52695 (Oct. 8, 1996).  Review of the record shows 
that the Veteran filed a claim for service connection for a 
psychiatric disorder in December 1995.  Thus, the change in 
the rating criteria occurred during the pendency of the 
appeal.  The regulatory amendment in the present case cannot 
be construed to have retroactive effect.  Thus, in accordance 
with VAOPGCPREC 3-2000, the Board will therefore apply the 
former rating criteria prior to and from November 7, 1996 and 
apply the revised criteria from November 7, 1996.   

Based on a longitudinal review of the evidence during the 
appeal period, the Board finds that the evidence is 
persuasive in indicating that the appellant has exhibited 
such severe social and industrial impairment and deficiencies 
in the areas of work, family relations, thinking, and mood so 
that the assignment of a 70 percent evaluation from the time 
of the September 8, 2008, examination is in order under the 
former and revised regulations.  However, prior to that time 
frame, the Board finds that the 50 percent rating currently 
in effect reflects adequate compensation for the degree of 
impairment shown under the former and revised rating 
criteria.  It was at the time of the examination that the 
examiner stated that the Veteran had an unstable mood and 
frequent need for hospitalization.  Further, it was indicated 
the Veteran had difficultly concentrating and answering 
questions, although he did not appear to be psychotic at the 
time of the evaluation.  It was noted the Veteran's condition 
had improved with his taking Lithium as directed from his 
treating physicians.  The physician described the Veteran as 
totally impaired occupationally and unable to maintain 
intimate relationships.  It was noted the Veteran was 
currently living with his mother.  Examinations prior to this 
time did not indicate a picture so disabling that the Veteran 
had been so severely impaired as to be unemployable or that 
the psychiatric disorder caused deficiencies in most areas.   

Those examinations during the appeal period show the report 
of a psychiatric examination accorded the appellant by VA in 
April 1996.  At that time, the appellant was described as 
dressed and groomed appropriately.  Also, he had fair 
hygiene.  He was alert and properly oriented.  He was also 
calm and cooperative.  Affect was flat.  Concentration was 
somewhat poor.  He reported hearing voices and feeling 
paranoid, but denied any suicidal or homicidal ideation.  He 
was given a diagnosis of a schizo-affective disorder, bipolar 
type.  The last level of adaptive functioning for the past 
year was described as poor.  It was noted he had been 
unemployed since 1988 and was in receipt of Social Security 
benefits.  

The findings are not such as to award the assignment of a 
rating in excess of 50 percent under the old rating criteria 
prior to November 7, 1996.  While the appellant displayed 
somewhat poor concentration, he was described as alert and 
properly oriented.  Further, he was dressed and groomed 
appropriately and his hygiene seemed fair.  Also, he denied 
suicidal or homicidal ideation.  The degree of impairment 
more closely approximates considerable impairment, not severe 
impairment.  

Additional evidence includes the report of a psychiatric 
evaluation by a private psychologist in October 1996.  The 
appellant again was described as properly oriented.  Speech 
was appropriate.  Affect was good and there was no evidence 
of current delusions or hallucinations.  The psychologist 
stated the appellant had experienced considerable disability 
due to his chronic mental illness.  It was indicated that 
while improved under his current medical treatment, the 
appellant was described as "likely to manifest a variable 
degree of impairment in social and occupational function."  
The Axis I diagnosis was schizo-affective disorder, bipolar 
type.  

The findings reported on the aforementioned mental status 
examination are again not so incapacitating that a rating in 
excess of 50 percent under the former regulations would be in 
order.  As noted above, the appellant was oriented, his 
speech was clear, affect was good, and he displayed no 
delusions or hallucinations.  

The appellant was accorded another comprehensive psychiatric 
examination in July 1998.  He was described as casually 
dressed and fairly groomed.  He was pleasant and cooperative 
throughout the interview.  He primarily complained of a lack 
of concentration, mood changes, hearing voices, and a lack of 
motivation.  He reported a longstanding history of 
psychiatric illness.  He stated he had taken various 
medications, but none had helped him.  However, recently he 
had been taking a mood stabilizer and had been doing fairly 
well.  He had not been hospitalized for the past two years 
because of his current medication.  His current medications 
were listed as Lithium and Klonopan.  

The appellant was able to attend to activities of daily 
living.  He also spent time with family and spent his days 
going to school and helping his mother at home.  Attitude and 
behavior were normal.  He was properly oriented and memory 
was intact.  Insight was good.  Mood was dysthymic with 
euthymic affect.  He denied suicidal or homicidal ideation.  
He was completely appropriate and his thoughts were logical 
and goal-directed.  The examiner stated that the Veteran met 
the criteria for a diagnosis of bipolar disorder, manic type.  
The examiner indicated there was no evidence to suggest the 
presence of his previous diagnosis of schizophrenia or 
schizo-affective disorder.  The Axis I diagnosis was a 
bipolar disorder, manic type.  The appellant was given a 
current GAF score of about 65.  It was indicated the previous 
GAF score was unknown.  

Clearly, the findings at the time of this examination show 
the appellant was functioning without much difficulty.  He 
was described as totally appropriate and with logical and 
goal-directed thoughts.  He had no trouble communicating with 
the examiner, memory was intact, insight was good, and mood 
was euthymic.  The GAF score of 65 did not reflect 
significant impairment but reflects mild symptoms.  
Accordingly, the 50 percent disability rating provides for 
more than adequate compensation for the degree of impairment 
shown.  There is no evidence of severe occupational or social 
impairment or deficiencies in most areas.  There are no 
deficiencies in thinking, judgment, or school.  

The appellant was accorded another authorized psychiatric 
examination for rating purposes in June 2000.  Again he was 
described as well dressed and reasonably groomed.  He was 
cooperative throughout the interview.  Previous psychiatric 
records were reviewed by the examiner.  The appellant stated 
that since he had been complying with psychotropic 
medications for the past three years, his symptoms had 
greatly improved.  He had been in outpatient treatment 
through VA since 1988 and received weekly counseling and 
medication management.  He was currently taking 1200 
milligrams of Lithium.  As for current level of functioning, 
he was able to leave his house independently.  He was also 
able to help around the house.  He played sports twice a week 
and went to church every two months.  Mental status 
examination findings were essentially unremarkable, except 
for notation of recurrent anxiety and sleep difficulty.  He 
was given an Axis I diagnosis of schizo-affective disorder, 
residual type.  He was given a current GAF score of 75 and a 
GAF score for the past year of 75.  The examiner opined there 
was no substantial current active mental illness.  He 
commented there was no significant evidence to preclude the 
appellant from gainful employment, although he noted the 
appellant was nervous about being employed because of an 
inability to tolerate stress.  The examiner remarked that 
this was unproven at the present time and opined the 
appellant should be able to obtain and maintain gainful 
employment.  

The aforementioned findings clearly do not indicate any 
appreciable impairment attributable to the service-connected 
psychiatric disorder.  For example, there was no suicidal 
ideation, the appellant was properly oriented, he had no 
memory loss, he had no panic attacks, there was no impaired 
impulse control, and there was no impairment of thought 
process or communication.  The GAF score of 75 is not 
indicative of any significant functional impairment, but is 
indicative of transient psychiatric symptoms and no more than 
slight or occupational and social impairment.  Indeed, the 
examiner specifically stated there was "no significant 
evidence to preclude the Veteran from gainful employment..."  
These findings do not establish severe occupational or social 
impairment or deficiencies in work, school, mood, thinking, 
or judgment.  

Subsequent evidence reveals the appellant was hospitalized at 
a VA medical facility from October to November 2003.  One 
inpatient note dated on November 9, 2003, reflected the 
appellant was alert and properly oriented.  There had been no 
threatening or suicidal gestures noted.  The appellant was 
described as pleasant and cooperative and social with other 
individuals except for one other person.  

The pertinent medical evidence of record also includes the 
report of a psychiatric examination accorded the Veteran in 
March 2005.  It was noted the appellant's 

Lithium had been increased to 1600 milligrams daily.  Also, 
his Resperdal was adjusted to 8 milligrams daily.  The 
Veteran indicated that since the adjustment, his 
hallucinations had stopped.  On current examination he was 
alert and oriented and was described as properly and neatly 
dressed.  There was no speech disorder.  Affect was somewhat 
constricted, but mood was euthymic.  The Axis I diagnosis was 
paranoid schizophrenia, in partial remission.  Also diagnosed 
was rule out schizo-affective disorder, impartial remission.  
It was noted the appellant was able to perform activities of 
daily living with moderate encouragement and instructions.  
He had "limited" socialization.  Functional ability was 
judged to be 45.  

Although the GAF score was lower than indicated on previous 
examinations, at the time of the examination, the various 
symptoms the appellant was exhibiting were not such as to 
warrant the assignment of a rating in excess of 50 percent.  
As indicated, his hygiene was described as good and he was 
able to perform activities of daily living, albeit with 
moderate encouragement.  Further, he was alert and oriented, 
he exhibited no speech disorder, there was no disorder of 
thought process, mood was euthymic, and memory for recent and 
remote was average.  In essence, there was no showing of many 
of the symptoms associated with the level of impairment not 
necessary to support the award of a rating in excess of the 
50 percent already in effect under the former or revised 
rating criteria.   

Additional medical evidence includes the report of a VA 
progress note dated in April 2007.  At that time it was 
indicated the appellant had been stabilized after recent 
hospitalization after increasing his Lithium to 1500 
milligrams and adding Rasperdal and Ativan.  The appellant 
had since discontinued the Ativan and tapered the Resperdal 
to 2 milligrams a day.  Currently, he was euthymic with no 
manic or psychotic symptoms.  The diagnosis was bipolar 
disorder.  He was given a GAF score of between 60 and 65 
which is indicative of mild to moderate occupational and 
social impairment.    

The assessment of this examination connotes only a moderate 
level of functioning rather than the more severe impairment 
associated with the next higher rating of 70 percent.  

Additional evidence includes the report of a VA outpatient 
visit in April 2008.  At that time the appellant was 
described as friendly and cooperative.  Behavior was 
described as normal.  His speech was also normal and mood was 
described as good.  Affect was euthymic.  Insight and 
judgment were described as fair and fair.  Cognition was 
good.  The diagnostic impression was bipolar disorder.  The 
GAF score remained 60 to 65 which is indicative of mild to 
moderate impairment.  It was stated the appellant had been 
stable since 2003, although he recently had had a manic 
episode which required hospitalization from January 20 to 
February 2, 2007.  This had apparently been due to medication 
noncompliance.  Currently, he was doing well on 1500 
milligrams of Lithium.  It was noted he had a very good 
support system and coping skills.  Again, at the time of this 
examination the appellant did not exhibit many of the 
symptoms associated with a level of impairment such that a 
disability rating in excess of 50 percent would be in order.  
As indicated above, thought processes were linear, cognition 
was good, mood was good, speech was normal, and attitude was 
friendly and cooperative.  The degree of impairment was 
described as only moderate, not severe.  The GAF score also 
indicates a mild to moderate level of functioning rather than 
the more severe impairment associated with the next higher 
rating of 70 percent.  The evidence does not show 
deficiencies in most areas.  

However, at the time of the psychiatric examination accorded 
the appellant by VA in September 8, 2008, the appellant was 
described as very demoralized and lacking in hope regarding 
his life and his claimed inability to function.  It was 
stated that he was able to maintain minimal personal hygiene 
and did not have any problems with activities of daily 
living.  However, while remote memory was normal, recent and 
immediate memory were described as mildly impaired.  It was 
indicated that when the appellant did not take his 
medications, he would become manic, violent, and 
uncooperative.  He would experience hostile and psychotic-
like behavior and at times be homicidal and suicidal.  He was 
described as clean and neatly groomed at the time of current 
examination, but he exhibited a hostile attitude toward the 
examiner.  Affect was normal, but mood was anxious.  The 
examiner commented that the appellant had a moderate to 
severe impairment occupationally as well as interpersonally.  
It was noted that when the appellant was in his acute manic 
phase, his GAF score was 25 which is indicative of an 
inability to function in almost all areas.  When he was last 
hospitalized in January 2007, at the time of discharge his 
GAF was between 55 and 60.  His current GAF score was given 
as 55.  It was noted that he had been unable to hold down a 
job or maintain relationships because of his unstable mood 
and frequent need for hospitalization.  He had difficulty 
concentrating and answering questions during the examination.  
Although he did not appear to be psychotic at the time of the 
evaluation, he was described as guarded and suspicious and 
hostile.  The examiner opined that "for these reasons [the 
appellant] appears to be totally impaired occupationally.  He 
has also been unable to maintain intimate relationships and 
lives with his mother who is his payee."  

Based on the foregoing, the Board finds that the disability 
picture attributable to the appellant's disability reasonably 
warrants an increase in the disability rating to 70 percent 
from the date of the September 8, 2008, examination under the 
revised rating criteria.  The September 2008 examination 
findings show deficiencies in work, thinking, mood and family 
relations.  The Board notes the principal basis for a 
100 percent rating is total occupational and social 
impairment and the Board does not find that it is shown in 
this case.  Sellers v. Principi, 372, F. 3d 1318 (Fed. Cir. 
2004).  

The examiner at the time of the September 2008 examination 
commented that the Veteran appeared to be totally impaired 
from an occupational standpoint.  However, findings at the 
time of that examination included normal affect, unremarkable 
though process, adequate judgment, and adequate insight.  
Further, the appellant was described as clean, neatly 
groomed, and appropriately dressed.  These findings are not 
indicative of total social impairment.  The Veteran lived 
with his mother.  There was no evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality resulting in profound retreat from 
mature behavior or active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social inadaptability.  Accordingly, the Board 
finds that the disability picture demonstrated during the 
September 2008 examination is reasonably indicative of such 
severe impairment that a 70 percent rating, but not more, is 
warranted since that date.  


IV.  Unemployability

Generally, total disability will be considered to exist when 
there is present impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which VA's Schedule for 
Rating Disabilities prescribes a 100 percent disability 
evaluation, or, with less disability, if certain criteria are 
met.  Id.  Where the schedular rating is less than total, a 
total disability for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be rated 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

With the rating for the appellant's psychiatric disorder now 
70 percent, he meets the schedular criteria of 38 C.F.R. 
§ 4.16(a).  The issue remains whether the service-connected 
disability precludes him from engaging in substantial gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  

The pertinent medical evidence, as noted above, is in the 
appellant's favor.  At the time of the September 2008 
examination, the examiner specifically stated that because of 
his frequent manic episodes, he was unable to  hold down a 
job.  The examiner referred to the appellant's unstable mood 
and need for various periods of hospitalization.  He noted 
the appellant had difficulty concentrating and opined that he 
appeared to be totally impaired from an occupational 
standpoint.  The undersigned sees no reason to disagree.  The 
Board finds the competent medical evidence shows that the 
appellant's service-connected psychiatric disorder renders 
him unable to secure or follow a substantially gainful 
occupation since September 2008.  


ORDER

An effective date prior to December 4, 1995, for the grant of 
service connection for a chronic acquired psychiatric 
disorder is denied.  

An initial disability evaluation in excess of 50 percent for 
a chronic acquired psychiatric disorder prior to September 8, 
2008, is denied.  

A disability of 70 percent since September 8, 2008, for the 
Veteran's psychiatric disorder, now classified for rating 
purposes as a bipolar disorder, is granted.  

A TDIU rating is warranted since September 8, 2008.  



	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


